DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn rejections
	Rejection of claims 2 and 6 under 35 USC 112(b) has been rendered moot by applicant’s amendments.
	Rejection of claims 1-9 and 11 under 35 USC 112(b) is withdrawn in view of amendments to the claims.
	Rejection of claims 2 and 27 under 35 USC 102(a)(1) has been rendered moot by the amendments.
	Rejection of claims 10 and 25 under 35 USC 102(a)(1) has been withdrawn in view of amendments tot eh claims
	Rejection of claims 6 and 24 under 35 USC 103 over Moriarty has been rendered moot by cancelation of the claims in the amendment filed on 11/22/22.
	Rejection of claims 1, 3-5, 7, 11 and 28 under 35 USC 103(a) over Moriarty in view of Phares is withdrawn in view of arguments provided in the reply filed on 11/22/22.
	Rejection of claims 8 and 9 under 35 USC 103(a) over Moriarty in view of Phares is withdrawn in view of arguments provided in the reply filed on 11/22/22.

Maintained rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,478,410. Although the claims at issue are not identical, they are not patentably distinct from each other because.  Claim 1 of the ‘410 patent differs from the instant claims in that it lists preparation of 2.9grams of treprostinil salt while the instant claims do not comprise a limitation directed to amount of salt formed.  In that sense the instant claims are broader in scope than claims of ‘410 as they allow of preparation of amounts smaller than 2.9 grams.  With exception of the amount the claims are the same.

Claims 1, 3-5, 7-11, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,593,066. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘066 patent are directed to a pharmaceutical composition comprising treprostinil or a salt thereof prepared by the same method detailed in the claims under examination.  ‘066 does not comprise a limitation directed to amount of treprostinil product in the composition, however one would have found it obvious to prepare said composition in a desired amount in order to prepare individual doses for administration to patients.  The process of instant claims 10, 11 and 25 is found in claims 8 and 10 ‘066.

Claims 1, 3-5, 7-11, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14 of U.S. Patent No. 8,497,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘393 patent in claim 14 discloses the instantly claimed product, while claim 9 is directed to a product prepared by the same steps as recited in the instant claims.  One skilled in the art would have found it obvious to carry out the process of claim 9 on a scale sufficient to produce numerous individual doses for administration to subjects in need of treatment.  

	Claims 10 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,242,305. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘305 patent are directed to a process for making treprostinil wherein the method comprises alkylation, hydrolysis, contacting with a base and subsequently acidifying to produce treprostinil.  The same steps are involved in the instantly claimed method.  While ‘305 fails to recite 2.9-gram batch, one skilled in the art would have found it obvious to carry out the method of the ‘305 patent on a scale sufficient to produce enough product to separate into individual doses for administration.

Conclusion
Claims 1, 3-5, 7-11, 25 and 27 are pending
Claims 1, 3-5, 7-11, 25 and 27 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628